DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (Research Publication: Influence of middle-ear muscle contraction on pure-tone suprathreshold loudness judgments – cited in IDS). 

For claim 1, Morgan teaches A method for estimating pure tone hearing thresholds or pure tone audiogram of a person from results of a supra-threshold test with an unreferenced audio system on a mobile device, [entire disclosure – see at least abstract] the method comprising
performing, at the mobile device, [earphones in p. 414 constitute a form of a mobile device with signal componentry], a first supra-threshold test over at least over a portion of audible frequency spectrum with a person, wherein the audible frequency spectrum 20,000 Hz, wherein the first supra-threshold test is performed on the unreferenced audio-system at a first sound level relative to a predefined output level of the unreferenced audio- system, [pp. 413-414 Experiment I –Procedures: where per Fig. 1 pure tone is delivered to ear before and after background noise is delivered (nontest ear) including (although optional by the claim per the issues under § 112(b)) 1000 or 500 Hz]; 	
determining, at the mobile device, a result of the first supra-threshold test for at least the portion of the audible frequency spectrum, wherein the result of the first supra- threshold test is provided relative to the predefined output level of the unreferenced audio-system, [Fig. 2 and pp. 414-415 with Results section depicting result of supra-threshold test]; 
determining, at the mobile device, from the result of the first supra-threshold test at least one absolute pure tone threshold, wherein the at least one absolute pure tone threshold is provided in absolute physical units, including in decibels hearing level or in decibels sound pressure level. [see, e.g., p. 415 being continuation of Results from p. 414 where p. 415 Results detail effective level of pure tone stimulus and TTS (temporary threshold shift) – a form of pure tone threshold estimation (through the TTS from said threshold)].  [consider also the embodiment of Experiment II pp. 415-417 where (inter alia) comparable pure-tone thresholds are obtained from supra-threshold testing].  

For claim 2, Morgan teaches  The method according to claim 1, wherein the result of the first supra-threshold test comprises a characterizing parameter set, [Fig. 2]  the characterizing parameter set including one or more of:
one or more of a progression, a shape feature, a gradient or a shape of a graphical representation of the result of the first supra-threshold test; [Fig. 2 depicting a time progression of the supra-threshold test];
and a set of principal components of the result of the first supra-threshold test, wherein the set of principal components comprises not more than 5 different principal components of the result of the first supra-threshold test. [where Fig. 2 has frequency, time, and TTS which are three principal components of the test].

For claim 3, Morgan teaches  The method according to claim 1, wherein the at least one absolute pure tone threshold is determined based at least in part by submitting one or more of the characterizing parameter set or the result of the first supra- threshold test to a regression function, wherein the regression function is configured to thereby determine the at least one pure tone threshold.  [Fig. 2 constitutes a form of a regression (line fitting to the data) to thereby indicate the pure tone threshold (i.e., the shift of the TSS from the pure tone threshold)].

For claim 4, Morgan teaches  The method according to claim 3, wherein the regression function is determined by: 
obtaining a training set comprising a plurality of estimated results of a reference supra-threshold test, [Results on p. 414 comprise a plurality of results], the plurality of estimated results estimated from a plurality of people, [p. 414 is from seven subjects], wherein: 
reference supra-threshold test is the same as the first supra-threshold test; [results on p. 414 according to procedure of pp. 413-414 can come from a first test and thereby the reference test being the first test]; 
and each estimated result of the plurality of estimated results of the reference supra-threshold test includes a corresponding estimated characterizing parameter set, [each set of results on p. 414 with Fig. 2 contains multiple frequencies, time points, and stimulus SPLs], each estimated result associated with at least one estimated absolute pure tone threshold; [where each plot point in chart of Fig. 2 shows a threshold shift (TTS) at a given timepoint constitutes a supra-threshold result for which a pure-tone threshold is associated (i.e., each point is a TTS which is a shift from a respective pure tone at that point)], 	
performing a regression analysis of the training set in order to thereby determine the regression function, wherein the regression function is determined between the plurality of estimated results of the reference supra-threshold test and the at least one estimated absolute pure tone threshold associated with each one of the plurality of estimated results of the reference supra-threshold test. [line fitted to data on Fig. 2 constitutes a regression function].

For claim 5, Morgan teaches  The method according to claim 3, wherein: the regression function is a multivariate linear regression function; 3App. No.: 16/080,785one or more variables of the regression function are selected from the estimated characterizing parameter sets of the plurality of estimated results of the reference supra-threshold test; and one or more coefficients of the regression function are determined from the training set. [fitted line in Fig. 2 constitutes a multivariate linear regression (i.e., of time, TSS SPL in dB, and frequency of stimulus)].

	For claim 7, Morgan teaches  The method according to claim 1, wherein the first supra-threshold test comprises one or more of: a psychometric tuning curve test, a temporal fine structure test, and a temporal masking curve test. [procedure of Fig. 1 (per p. 414) is a temporal masking curve test].

For claim 8, Morgan teaches  The method according to claim 1, wherein performing the first supra-threshold test comprises performing a plurality of different supra- threshold tests on the unreferenced audio-system, wherein the plurality of different supra-threshold tests are performed at different sound levels or in different portions of the frequency spectrum. [where per pp. 413-414 and Figs. 1-2 the tests are over 500 and 1000 Hz and multiple dB SPLs].   	

For claim 10, Morgan teaches  The method according to claim 1, wherein before the first supra- threshold test is performed, the method further comprises: 
performing a pure tone threshold test with the unreferenced audio-system, wherein a sound level for each signal tone of the pure tone threshold test is referenced to the predefined output level of the unreferenced audio-system; [beginning of Procedures on p. 413 detailing a pre-exposure (pre-TTS / supra-threshold) threshold determination (i.e., of testing via pure tone)],
wherein determining pure tone thresholds comprises determining a pure tone audiogram from the pure tone threshold test, wherein the pure tone thresholds are provided relative to the predefined output level of the unreferenced audio-system; [p. 413 pre-exposure threshold determination],
wherein the first sound level of the first supra-threshold test is higher by a predefined value than at least one of the pure tone thresholds provided relative to the predefined audio level; [115 dB stimulus to facilitate supra-threshold testing per Fig. 1 and pp. 413-414],
and wherein after the at least one absolute pure tone threshold is determined, the pure tone thresholds estimated before the first supra-threshold test are referenced against the at least one absolute pure tone threshold. [Results are on Fig. 2 and pp. 414-415 including (necessarily) a shift in threshold (i.e., a supra threshold / TTS value) and no-sound (pure tone) test condition].

For claim 11, Morgan teaches  The method according to claim 10, wherein the predefined output level of the unreferenced audio-system is estimated by providing hardware information about the unreferenced audio- system, prior to the performance of either the first supra-threshold test or the pure tone threshold test. [Procedures on pp. 413-414 sets forth test / stimulus conditions via the signal generation / propagation equipment used].

For claim 12, Morgan teaches  The method according to claim 1, wherein: 
absolute pure tone threshold is determined from a result of the second supra-threshold tests performed at the second sound level, using one or more of a regression function by and a multivariate linear regression function. [results shown on Fig. 2 including line / curve fitting to plotted results from seven subjects undergoing multiple trials at multiple frequencies and sound levels obtaining different pure tone thresholds both before and after supra-threshold stimuli and resultant TTS].

For claim 13, Morgan teaches  The method according to claim 1, wherein: 
the result of the first supra-threshold test is a function of at least one input frequency; [e.g., Fig. 2 showing results as a function of (inter alia) frequency],
and a progression of the result of the first supra-threshold test includes one or more of a shape, [shape of Fig. 2], a slope or a specific feature of the function of the at least one input frequency, where the specific feature comprises one or more of a width of a locally v-shaped function, a width of a locally parabolic-shaped function, [plot of Fig. 2 is a v-shaped and/or parabolic function depicted graphically], a local minimum, a steepness of a locally v-shaped function, and a steepness of a locally parabolic-shaped function. [Fig. 2 has a local minimum and a steepness].

For claim 14, Morgan teaches  The method according to claim 1, wherein a plurality of different supra-threshold tests are performed and, for each obtained result of each one of the 6App. No.: 16/080,785Confirmation No.: 9988Attorney Docket No.: 094546-603714plurality of different supra-threshold tests, a corresponding absolute  [Procedures and Results on pp. 413-415 with Figs. 1-2 including line / curve fitting to plotted results from seven subjects undergoing multiple trials at multiple frequencies and sound levels obtaining different pure tone thresholds both before and after supra-threshold stimuli and resultant TTS (and pure tone threshold indication / estimation thereby)].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Selig (US 20140309549 A1).

For claim 6, Morgan teaches the reference supra-threshold test is the same as the first supra-threshold test; [results on p. 414 according to procedure of pp. 413-414 can come from a first test and thereby the reference test being the first test]; the plurality of historical results are acquired from a plurality of persons;  [multiple subjects per left col. of p. 414];  and each one of the plurality of historical results has at least one associated absolute pure tone threshold; [results of pp. 414-415 include thresholds which are pure tone thresholds]. 
[abstract] comprising determining a hearing threshold by providing a database of a plurality of historical results of a hearing test [database per ¶52] of a reference hearing test,  the historical results acquired from a plurality of persons, [per ¶52 database contains results of users from similar demographic], 
 analyzing, using a predefined similarity metric, at least a portion of the plurality of historical results of a reference test against a result of a first test, [¶52 and ¶57 where test parameters are compared with results of a similar demographic (i.e., determining a similarity of results) based on a predefined similarity metric (i.e., demographic data)],
and determining a best-match historical result for the result of the test based on a pre-defined similarity metric; [determination of demographic similarity including thereby a determination of best demographic similarity (i.e., highest similarity) per ¶52 and ¶57]; 
and assigning a threshold for the result of the first test such that the result of the first test is the same as the associated threshold of the best-match historical result. [end of ¶52 and ¶57 where extracted relevant data (i.e., hearing thresholds) is inserted into the current test (i.e., assigning a threshold a select points)].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the pure tone threshold determination of Morgan to incorporate the database and similarity use (i.e., for the supra-threshold and pure-tone threshold determinations and result assignment(s) of Morgan) of Selig in order to account for any data-poor areas of the hearing test (i.e., unreliable supra-threshold / pure tone results).  As motivated by  Selig ¶52 and ¶57. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan.

For claim 9, Morgan teaches The method according to claim 1, wherein the first supra-threshold test is a psychometric tuning curve test, measured for a plurality of signal tones at corresponding signal tone frequencies of 500 Hz, 1 kHz, 2 kHz and/or 4 kHz, [where per pp. 413-414 and Figs. 1-2 the tests are over 500 and 1000 Hz].

Morgan fails to teach the psychometric tuning curve test is measured at 2kHz and 4kHz, as well as the claimed percentage range of signal tone sweeps.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed frequencies and masking signal sweep percentages.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum frequencies and masking signal (percentage of signal tone frequency)  in order to provide the most effective stimulus signal and masking signal.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  


Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive.

.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791